Citation Nr: 1515236	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for temporomandibular joint articulation (TMJ disability).

2.  Entitlement to a rating in excess of 10 percent for TMJ disability prior to February 5, 2013.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1991 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Columbia, South Carolina, that reduced the evaluation of the Veteran's service-connected TMJ disability from 20 to 10 percent, effective January 3, 2007.

In April 2012, the Board denied the claim for restoration of a 20 percent disability rating for TMJ disability.  At that time, the Board also noted that in her March 2007 notice of disagreement (NOD), the Veteran objected to the RO's reduction of the disability rating assigned for her TMJ disability and stated that the "rating should not be reduced[;] it should be increased."  The Board explained that a restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns her disagreement with the disability rating assigned to a service-connected disability.  Consequently, the Board also remanded the claim for a rating in excess of 10 percent for TMJ disability for additional development.

The Veteran subsequently appealed the portion of the April 2012 Board decision that denied restoration of a 20 percent rating for TMJ disability to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court vacated the April 2012 Board decision pertaining to the claim for restoration and remanded the case to the Board for readjudication consistent with the directives of the January 2013 Joint Motion for Partial Remand (Joint Motion).  

In February 2013, the AOJ granted the maximum schedular rating available for TMJ disability, assigning a 40 percent rating effective February 5, 2013.  As this rating action results in a full grant of the benefits sought, the issue is no longer on appeal from the effective date of February 5, 2013.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim only remains in controversy where less than the maximum available benefit is awarded).

However, the Veteran did not withdraw the appeal as to the issue of a disability rating greater than assigned prior to February 5, 2013 and has expressed her belief that a 40 percent rating is warranted from the date her claim for an increased rating was received by VA on March 15, 2007.  Therefore, the issue of an increased rating for TMJ disability prior to February 5, 2013 remains in appellate status.

In February 2014, the Board remanded the Veteran's claims for additional evidentiary development.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO granted service connection for TMJ disability and awarded a non-compensable disability evaluation, effective from June 18, 1999.

2.  In a November 2000 rating decision, the RO awarded a 20 percent rating for TMJ disability, effective August 18, 2000.

3.  In February 2007, the RO reduced the disability rating assigned for the TMJ disability from 20 to 10 percent, effective January 3, 2007. 

4.  The reduction in the evaluation for the TMJ disability met all due process requirements, and the decision to reduce the rating was properly substantiated by the evidence of record, that reflected a sustained improvement in the disability status under the ordinary conditions of life.

5.  From March 15, 2007 through November 8, 2010, the Veteran's TMJ disability was manifested by inter-incisal motion greater than 30 millimeters (mm); there is no evidence of mandibular dysfunction, or loss of ramus, condyloid process, mandible, or hard palate.

6.  From November 9, 2010 through February 5, 2013, the Veteran's TMJ disability was manifested by inter-incisal motion of 21-30 mm; there is no evidence of mandibular dysfunction, or loss of ramus, condyloid process, mandible, or hard palate.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation for TMJ disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.150, Diagnostic Code (DC) 9905 (2014).

2.  From March 15, 2007 through November 8, 2010, the criteria for an evaluation in excess of 10 percent for TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.150, DC 9905 (2014).

3.  From November 9, 2010 through February 5, 2013, the criteria for an evaluation of 20 percent, but not higher, for TMJ disability have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.150, DC 9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

In April 2012, the Board determined that the duty to notify had been satisfied.  The January 2013 Joint Motion did not identify any error as to the duty to notify.  Thus, the Board finds that there is no error in the duty to notify that will create prejudice to the Veteran.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records (STRS), as well as post-service treatment records from VA and private health care providers.  Pursuant to the April 2013 Joint Motion and February 2014 Board Remand, the RO made additional efforts to obtain private treatment records identified by the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).   The Veteran was afforded VA examinations in connection with her claims in May 2005, January 2007, November 2010, and February 2013.  The examination reports reflect that the examiners reviewed the Veteran's medical records, recorded her current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Law and Regulations

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. at 420.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Stabilization of disability ratings is covered under 38 C.F.R. § 3.344.  Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 U.S.C.A. § 3 .344(a) and (b).

As mentioned, in Brown v. Brown, 5 Vet. App. at 421, the United States Court of Appeals for Veterans Claims (Court) found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b). 

The pertinent regulation is 38 C.F.R. § 3.344, stabilization of disability evaluations. This regulation states that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a).  For example, the following should be considered: special examinations, the entire case history, treatment of intercurrent diseases and exacerbations, hospital reports, bedside examinations, examinations by designated physicians, examinations with or without laboratory facilities and specialist examinations.  Id.  

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Importantly, though material improvement in the physical or mental condition is clearly reflected by evidence, the rating agency will have to consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  The regulation also makes reference to specific diseases and mental health disabilities not applicable in this case. 

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R. § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b). 

Disability ratings are determined by comparing symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's bilateral hearing loss.  Schafrath v. Derwinski, 1 Vet. App. at 594.  However, if an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the period from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 9905, used in rating limited motion of temporomandibular articulation, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  38 C.F.R. § 4.150, DC 9905.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  Id.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  Id.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  Id.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905, Note.

Additionally, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

III.  Factual Background

A January 2000 rating decision granted service connection for TMJ disability and assigned a noncompensable evaluation.  In reaching that determination, the RO considered the findings of a September 1999 VA examination, which noted objective pain on opening her mouth and moving her jaw, with crepitus in both TMJ areas.

A November 2000 rating decision assigned a 20 percent rating for the Veteran's TMJ based on review of VA dental progress notes dated from July to August 2000. The records show complaints of bilateral TMJ pain with limited opening.  On oral examination in July 2000, the Veteran had maximum opening with pain at 25 mm.  There was pain on palpation to the right side in closed position.  Internal derangement of right TMJ complex with myofascial pain was diagnosed.  The Veteran was referred for splint therapy for TMJ syndrome and given Naprosyn.

A November 2000 VA dentistry note indicates that the Veteran reported that a mouth splint relieved her TMJ pain and she felt good.

A March 2002 VA outpatient clinic record indicates that the Veteran's medical problems included accretions on teeth.

A July 2002 VA dentistry note indicates TMJ complaints.  The Veteran reported her TMJ splint helped but was broken.  Results of a recent magnetic resonance image (MRI) showed discs were normal in closed and open positions.  The Veteran said that, to make the open views (for the MRI, evidently), she was told to bite on a thin material.  Currently, she had clicking and popping, bilaterally.  A new splint was to be constructed, the Veteran was advised to continue taking nonsteroidal anti-inflammatory drugs (NSAIDS), and have a softer diet with small bites.  She was to return in 3 or 4 weeks after splint insertion.  The examiner speculated that another MRI would be requested as the report did not fit the clinical findings.  The impression was a need to rule out internal derangements of her TMJ.

In September 2002, the Veteran underwent a removable prosthodontic procedure for unspecified acquired absence of teeth.  An impression for construction of a new TMJ splint was taken.

In October 2002, the Veteran was seen without her occlusal splint that she thought her daughter misplaced or hid.  It was the second splint made by VA for the Veteran.  The record reveals that the Veteran told a VA receptionist that she did not like wearing the splint and the examining dentist did not believe she wore it.  He questioned the advisability of making another one.  The VA dentist noted that he was contacted by the Veteran's representative regarding the Veteran's request for orthodontic treatment.  The examiner believed that was strictly for aesthetic reasons, to close a diastemia space between her two maxillary centrals, and would have nothing to do with her TMJ symptoms except possibly worsened them.  A dental occlusal guard was inserted.

In December 2002, the Veteran was seen in the VA outpatient clinic to evaluate her splint prosthesis.  She was in full occlusal contact and advised to wear the splint for several more weeks and then be reevaluated.

In a January 2003 written statement, the Veteran reported that her job required her to do quite a bit of talking and her TMJ disability affected her performance.  She needed to take several breaks to rest her jaw.  The Veteran said she had been given a splint to wear but was unable to wear it at work because it impaired her speech and callers were unable to understand her.  She wore the splint occasionally at school at night.  She needed additional treatment but was unable to afford it.  

March 2003 VA dentistry notes include evaluation of the Veteran's occlusal TMJ splint that she wore since December 2002 with only anterior occlusion.  She said it still hurt on her right side, more when she opened rather than when she bit down.  She was to be referred for further evaluation and x-rays.

Results of a MRI of the Veteran's jaw performed by VA in April 2003 include an impression of hyper mobile TMJs bilaterally with normal meniscal capture, bilaterally.

When seen in the VA outpatient oral surgery clinic on July 14, 2003, the Veteran continued to complain of pain and admitted to increased stress with her job.  Results of the repeat MRI performed in April 2003 agreed with the previous MRI performed in June 2002, "no pathology noted" and examination revealed Class II malocclusion with deep bite that tended to distalize her condyles.  The impression was myofascial pain/dysfunction, malocclusion.  The treatment plan included continued use of the TMJ splint and NSAIDs, an orthodontic consultation, and treatment and new x-rays.  

Private dental records dated from July 2003 to June 2005, reflect the Veteran's orthodontic treatment. 

An August 2003 VA examination report indicates that the Veteran underwent a private MRI of her TMJ and results were reported to be within normal limits (WNL).  A repeat study recently performed by VA confirmed those results.  The impression was hypermobile TMJ bilaterally.  There was normal meniscal capture, bilaterally.  The examiner found the Veteran had Class II malocclusion with an extremely deep bite that tended to digitalize her condyles.  Her muscles of mastication were exquisitely tender at times.  She was encouraged to continue splint therapy and recently consulted an orthodontist for orthodontic evaluation and recommendations.  The diagnoses included myofascial pain dysfunction and malocclusion.

A September 2003 rating decision continued the previously assigned 20 percent rating for the Veteran's TMJ disability.

According to a March 2005 VA dentistry note, the Veteran underwent a comprehensive oral evaluation and had no dental complaints.  She was in full banded orthodontic treatment.

In a May 2005 written statement, the Veteran reported that had been wearing  braces since October 2004 that were occasionally very painful and prevented her from eating some foods.  She was to wear them for one year and was supposed to have jaw surgery, after which the braces would be replaced.

On May 2005 VA dental examination, the examiner noted that the Veteran's only current TMJ treatment was with orthodontics.  Objectively, range of motion (ROM) was affected by pain upon opening.  Masticatory function was WNL.  Missing teeth (#1, 5, 12, 16, 17, 21, 28, and 32) were extracted for orthodontic purposes.  Replacement was not indicated.  Inter-incisal ROM was left audible and palpable popping at 32 mm.  Right palpable and audible popping at 51 mm.  This was maximal opening.  The Veteran had a 6 mm overjet and a 6 mm overbite.  There was no appreciable bone loss.  Results of a pantograph showed no bone loss.  There was tenderness of the TMJ on palpation.  The VA examiner concluded that the Veteran had audible and palpable popping upon opening bilaterally with deviation to the right.  She displayed anterior disc displacement.

On October 2005 VA examination, the Veteran reported significant TMJ pain on the right side.  Her pain worsened with chewing and when she opened her mouth.  She used over the counter medications, including Tylenol and Motrin, to relieve her pain.  The Veteran previously used a TMJ splint but she had braces and was unable to use the splint.  She had no weight loss and, in fact, gained weight in the last two years.  Except for pain, she had no limitations or disabilities from the TMJ.

Objectively, oropharynx with braces in place with a significant overbite was noted.  The Veteran had pain along the TMJ on the right with full ROM.  There was a "popping" sound with wide opening of her mouth on the right side.  The examiner assessed right side TMJ that caused mild to significant pain with no significant loss of function.  The Veteran had no significant malnutrition as a result of decreased oral intake due to TMJ and she was able to talk and walk appropriately.

A December 2005 rating decision continued the 20 percent rating for the Veteran's TMJ.  The RO stated that while "recent evidence shows some improvement in the condition, sustained improvement has not been definitively established."  The RO noted that there was a likelihood of improvement and the assigned evaluation was not considered permanent and was subject to a future review examination.

On January 2007 VA examination, the Veteran denied improvement in her TMJ function.  Objectively, the Veteran had a normal inter-incisal opening with a lateral excursion of 8 to 10 mm.  She presented in orthodontic appliances, which she had worn for the past year and a half.  She complained of sensitivity in teeth #8 and #9 that was unchanged.  There were no radiographic lesions seen on periapical radiographs taken in January 2007.  The Veteran had an inter-incisal opening to 38 mm.  Left and right lateral excursions were both to 10 mm.  The examiner stated that these were normal lateral excursions and normal inter-incisal opening.  Results of an x-ray showed no bony loss since the August 2003 examination.

Additionally, the VA examiner indicated that the Veteran's occlusion appeared to be approaching a standard Class I occlusion after orthodontic treatment.  It was noted that she was missing 4 bicuspids, that the examiner said was consistent with orthodontic extractions for orthodontic treatment.  She was also missing 4 third molars that was consistent with the orthodontic extractions for orthodontic treatment.  The VA examiner said that "[t]his in no way has impaired her mastication because these were taken to improve intercuspation for maximum masticatory function that appears to be approaching a Class I masticatory function."  It was noted that the Veteran did have some deep bite, but that was being corrected by the orthodontic treatments.

In May and June 2008 written statements, the Veteran reported that she experienced continued daily severe symptoms associated with her service-connected TMJ disability that included dizziness, nausea, and blurred vision.  She said her jaw pain caused severe tension headaches.  A yawn was painful for her and she had to limit her speaking time that affected her job performance.  She had ear pain and ear infection symptoms that she related to her jaw popping.  The Veteran said the right side of her face was disfigured due to her jaw and she had a permanent lump above her right temple from her jaw being overextended.

A May 2010 oral surgery note indicates a complaint of TMJ pain.  The Veteran reported trying splint therapy, braces, night guards, and a soft diet.  Medication included flexaril, Naprosyn, ibuprofen, and robaxin.  The Veteran developed a stomach ulcer and was no longer able to tolerate NSAIDs.  Her pain ranged from 0 to 8 out of 10 on the right and 0 to 4 out of 10 on the left.  She reported right side popping with wide opening.  Examination revealed inter-incisal opening to 32 mm without pain and 46 mm with pain.  Lateral excursion was limited to 10 mm on the right and 16 mm on the left.  Palpation of TMJ on opening revealed decreased translation on opening followed by a pop.

A June 2010 VA MRI indicates that both menisci were laterally subluxed in the closed position, but they both captured upon jaw opening.  The left TMJ appeared slightly hypermobile, translating just anterior to the articular eminence.

In August 2010, the Veteran underwent an arthrocentesis to the right TMJ, intermaxillary fixation, and right intraoral vertical ramus osteotomy.  The operative report noted that the Veteran's inter-incisal opening was to 47 mm.  A discharge note indicated a post-operative diagnosis of right TMJ dysfunction and bilateral anteriorly dislocated disc with capture.  The Veteran had a maximal inter-incisal opening of 34 mm without pain and 46 mm with pain.  She had left clicking and popping with opening and closing.  Lateral excursion was limited to 1 mm on the right and 6 mm on the left.  On follow up later that month, the Veteran reported transient swelling on the right side of her face, and transient numbness of right lower lip.  She also had pain at a level 3 out of 10.  Later that month, the Veteran presented to the ambulatory care clinic with complaints of swelling in the right side of the face, a rash, and a blister under her upper lip of a 2 to 3 day duration.

On November 9, 2010 VA examination, the Veteran was wearing a splint.  She had pain and swelling on the right side.  She endorsed occasional difficulty in opening her mouth and chewing some foods, moderate right TMJ pain which occurred at least weekly but less than daily.  She denied a history of difficulty talking or drainage.  Physical examination showed no loss of bone of the hard palate, malunion or nonunion of the maxilla or the mandible.  Her inter-incisal opening was to 30 mm.  Lateral excursion was limited to 5 mm on the right and 3 mm on the left.  There was no evidence of osteoadionecrosis or osteomyelitis, tooth loss due to loss of substance of body of maxilla or mandible, or speech difficulty.  Auscultation of the joints were free and clear of popping, clicking, and crepitation.

A March 2011 VA dentistry note indicates removal of tooth #30 to rule out occlusal forces causing discomfort.

An April 2011 oral surgery note indicates that the Veteran reported having good days and bad days.  Her average pain level was a 5 out of 10.  She stated some days she could not open her jaw wide, and her jaw shifted at times.  There was popping on the left, but no pain.  Numbness persisted in her right lip.

An August 2011 dentistry note indicates that the Veteran had no pain.  Her inter-incisal opening was to 35 mm.  There was no popping.  Oral hygiene was excellent.  Periodontal status was Type I.

An October 2011 dentistry note indicates that the Veteran reported her teeth hurt when she bites together.  Pain level was at a 3 out of 10.  The examiner noted that her TMJ was within normal limits.

In an October 2012 statement, the Veteran reported that her TMJ is exacerbated by cold temperatures, stress, solid foods, and certain sleep positions.  She reported that several of her teeth are cracked due to grinding her teeth in her sleep.

On February 2013 VA examination, the Veteran reported significant reduction in symptoms on the right side since her 2010 right jaw surgery, but still had pain and popping on the left side.  The Veteran reported that yawning could cause pain to become much worse and made opening her mouth more difficult.  Lateral excursion was to 4 mm; objective evidence of painful motion began at greater than 4 mm.  Inter-incisal ROM was to 10 mm, with objective evidence of painful motion beginning at 0 to 10 mm.  The Veteran had pain on palpation and crepitus on the left side.  She reported that her TMJ condition impacted her ability to work because much of her job involved talking on the phone.

In May 2014, the Veteran's private dental treatment provider reported that the Veteran's clinical treatment notes were archived, but submitted her initial records, final records, and tracking history dated May 2006 to January 2008  The documents submitted included pictures and x-rays of the Veteran's mouth.

IV.  Analysis

Restoration of 20 percent rating from January 3, 2007

The Board has considered the entire prior history of the Veteran's TMJ disability in detail.  As explained above, the Board is ensuring compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) because the Veteran had a 20 percent rating for a period of time greater than five years.

Considering whether there was material improvement, the January 2007 VA examination showed that the Veteran's inter-incisal opening was to 38 mm with left and right lateral excursions each to 10 mm, described as normal excursions and a normal inter-incisal opening.  This examination was full and complete-in fact, more so than the July to August 2000 clinical records upon which the original 20 percent rating was granted in the November 2000 rating decision, and the August 2003 VA examination that confirmed and continued that benefit.  See 38 C.F.R. § 3.344(a).  At the January 2007 VA examination, as at the May 2005 VA examination, the Veteran was interviewed, observed and was physically evaluated.  In putting together the report, all of her records were available and reviewed and the x-ray results were included and considered.  In comparison to the July to August 2000 VA clinical records, the Board finds the January 2007 VA examination report to be more full and complete and entirely consistent with the findings reported in the May 2005 VA examination.

Moreover, treatment records through August 2010 demonstrate sustained improvement.  In this regard, a May 2010 treatment record shows that the Veteran had an inter-incisal opening to 32 mm, right lateral excursion to 10 mm, and left lateral excursion to 16 mm.  In August 2010, the Veteran had an inter-incisal opening to 34 mm, right lateral excursion to 1 mm, and left lateral excursion to 6 mm.  These values do not meet the criteria warranting a 20 percent rating under 38 C.F.R. § 4.150, DC 9905.

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 20 percent to 10 percent for the Veteran's TMJ disability, effective January 3, 2007, was proper, as the record demonstrates an improvement in her disability picture that was sustained under the ordinary conditions of life.  Indeed, the examination findings improved even though the Veteran had to speak on the phone at work, indicating that she could use her jaw muscles in her normal work tasks while maintaining improved inter-incisal range as compared to findings available at the time of the initial rating assignment in November 2000.    
Therefore, the Veteran's appeal for restoration of a 20 percent rating for that disorder must be denied.

Increased rating for TMJ prior to February 5, 2013

For the rating period from March 15, 2007 through November 8, 2010, the Veteran's TMJ disability was not manifested by symptomatology more nearly approximating that required for the next higher 20 percent rating under DC 9905, specifically inter-incisal ROM limited to 21 to 30 mm.  As noted above, treatment records through August 2010 note that the Veteran's inter-incisal ROM was greater than 30 mm.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to flare-ups, incoordination, and pain on movement.  In this regard, the Board acknowledges that the Veteran has reported experiencing painful motion of the jaw during this period.  However, an inability to perform full inter-incisal ROM due to pain is contemplated in the 10 percent rating currently assigned for the period from March 15, 2007 through November 8, 2010.  Moreover, the examiners in May 2010 and August 2010 reported that, when taking into account pain, the Veteran's had a 46 mm inter-incisal ROM.

Accordingly, both the medical and lay evidence of record does not indicate that the Veteran's TMJ disability symptomatology, for the rating period from March 16, 2007 through November 8, 2010, more nearly approximated the symptomatology required for a next higher 20 percent rating under DC 9905.  38 C.F.R. § 4.150.  As the preponderance of the evidence is against the granting of such a rating for that period, the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

However, from November 9, 2010 through February 5, 2013, the Veteran's TMJ disability was manifested by symptomatology more nearly approximating a limitation of inter-incisal ROM to 21 to 30 mm due to pain.  In this regard, the Board notes that the Veteran's inter-incisal ROM was to 30 mm at the November 9, 2010 VA examination.  Although an August 2011 treatment record indicates that the Veteran's inter-incisal ROM was to 35 mm, the examiner did not note whether this was with or without pain.  Resolving all doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted from November 9, 2010 through February 5, 2013.

Thus, staged ratings are appropriate in this case.  Hart, 21 Vet. App. at 505.  A 10 percent disability rating is assigned from March 15, 2007, and a 20 percent rating is assigned from November 9, 2010 through February 5, 2013.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating other dental and oral conditions.  However, there is no evidence of mandibular dysfunction, or loss of ramus, condyloid process, mandible, or hard palate which would warrant a higher evaluation under the criteria for evaluating such conditions.  See 38 C.F.R. § 4.150, DCs 9900-16.

Extraschedular consideration

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2014).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

During the time period on appeal, the Veteran's symptoms associated with her TMJ disability included headaches and limited motion of the jaw due to pain, popping, and locking.  First, the Board notes that the Veteran is separately service-connected for a headache disability.  Second, the Veteran's symptoms of limited motion due to pain, popping, and locking are contemplated by the rating criteria, which allows for a higher disability evaluation upon a showing of worsening symptomatology.  See 38 C.F.R. § 4.150, DC 9905.  Therefore, the rating criteria reasonably describe the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

The Board also notes that this case does not raise a claim of entitlement to a TDIU. Although the Veteran has reported that her TMJ impacted her job, she has also consistently reported that she is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Restoration of a 20 percent rating for TMJ disability is denied.

From March 15, 2007 through November 8, 2010, a rating in excess of 10 percent for TMJ disability is denied.

From November 9, 2010 through February 5, 2013, a rating of 20 percent, but no greater, for TMJ disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


